DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muraoka et al. (U.S. Pub. 2017/0307557).
– The applied reference has a common Inventor/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Regarding claims 1 and 16, Muraoka discloses (Figs. 1-2 and 8A-B) a gas detection device (see par. [0004]), comprising:
a gas sensor 100 [0029]; and
a drive circuit 1022 [0112] that applies a predetermined voltage to the gas sensor [0113], wherein the gas sensor includes:
a first electrode 103 [0031];
a second electrode 106 [0031];
a metal-oxide layer 104 [0031]/[0036] that is disposed between the first electrode and the second electrode, and includes a bulk region 104 [0034] and a local region 105 [0034] surrounded by the bulk region (as shown in Fig. 1A), the local region 105 having a degree of oxygen deficiency higher than a degree of oxygen deficiency of the bulk region 104 [0034]; and
an insulating film 107 [0031] that covers the first electrode 103, the second electrode 106, and the metal-oxide layer 104 (as shown in Fig. 1A), and has an opening 107a [0032] that exposes part of a main surface of the second electrode 106 (as shown in Fig. 1A), 
a resistance value of the metal-oxide layer 104 decreases when the gas contacts the second electrode 106 [0033], the gas containing hydrogen atoms [0033], 
when the resistance value of the metal-oxide layer falls outside a predetermined range (i.e. to the low resistance state: [0113]) that is set within a range of resistance values of the metal-oxide layer before the gas contacts the second electrode [0116], the drive circuit 1022 applies the predetermined voltage (i.e. reset voltage: [0113] between the first electrode and the second electrode to restore the resistance value back into the predetermined range (restore to the high resistance state: [0113]).
The apparatus of Muraoka, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 16.

Regarding claim 2, Muraoka discloses (Figs. 1-2 and 8A-B) the metal-oxide layer 104 comprises a first metal-oxide layer 105 that is in contact with the first electrode 103 (as shown in Fig. 1A) and has a degree of oxygen deficiency higher than a degree of oxygen deficiency of the bulk region [0034], and a second metal-oxide layer 104 that is in contact with the second electrode 106 and includes the bulk region 104 (as shown in Fig. 1A), and
the local region 105 is in contact with the second electrode 103 and penetrates through the second metal-oxide layer 104 (as shown in Fig. 1A).

Regarding claim 3, Muraoka discloses (Figs. 1-2 and 8A-B) the second electrode 106 causes the hydrogen atoms to be dissociated from molecules contained in the gas [0003].

Regarding claim 4, Muraoka discloses (Figs. 1-2 and 8A-B) the second electrode includes at least one selected from a group consisting of platinum, palladium, and iridium [0059].

Regarding claim 5, Muraoka discloses (Figs. 1-2 and 8A-B) the metal-oxide layer 104 has reversible resistance change characteristics of transitioning from a low-resistance state to a high-resistance state by a first voltage being applied (see pars. [0034] and [0113]), and transitioning from the high-resistance state to the low-resistance state by a second voltage being applied [0033], the second voltage having a polarity different from a polarity of the first voltage (positive/negative: see Fig. 2), and the predetermined voltage comprises the first voltage and the second voltage (as shown in Fig. 2).

Regarding claim 6, Muraoka discloses (Figs. 1-2 and 8A-B) when the resistance value of the metal-oxide layer 104 is below a lower limit of the predetermined range (i.e. low resistance: see pars. [0034] and [0113]), the drive circuit 1022 applies the predetermined voltage between the first electrode 103 and the second electrode 106 (see pars. [0034] and [0113]).

Regarding claim 7, Muraoka discloses (Figs. 1-2 and 8A-B) when the resistance value of the metal-oxide layer 104 is above an upper limit of the predetermined range (above HR: Fig. 2), the drive circuit applies the predetermined voltage between the first electrode and the second electrode [0066].

Regarding claim 8, Muraoka discloses (Figs. 1-2 and 8A-B) when the drive circuit applies the predetermined voltage between the first electrode and the second electrode and subsequently measures the resistance value of the metal-oxide layer 104 (see pars. [0033]-[0034], and [0112]-[0116]), and the resistance value measured does not fall within the predetermined range (i.e. during the initial break voltage period of a subsequent period: Fig. 2; [0066]), the drive circuit applies again the predetermined voltage between the first electrode and the second electrode [0066].


Regarding claim 10, Muraoka discloses (Figs. 1-2 and 8A-B) the drive circuit applies, to the gas sensor, a detection voltage [0095] whose absolute value is less than the predetermined voltage (see pars. [0095] and [0113]), to measure the resistance value of the metal-oxide layer [0095].

Regarding claim 11, Muraoka discloses (Figs. 1-2 and 8A-B) the metal-oxide layer 104 includes at least one of a transition metal oxide [0053] or an aluminum oxide [0053].

Regarding claim 12, Muraoka discloses (Figs. 1-2 and 8A-B) the transition metal oxide is a tantalum oxide [0053], a hafnium oxide [0053], or a zirconium oxide [0053].

Regarding claim 13, Muraoka discloses (Figs. 1-2 and 8A-B) the resistance value of the metal-oxide layer 104 decreases by the following: the hydrogen atoms are dissociated from the molecules in the gas [0003], at a portion, of the second electrode 106, which contacts the local region 104 (as shown in Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (U.S. Pub. 2017/0307557) in view of Stetter (U.S. Pub. 2013/0311108).

Regarding claim 14, Muraoka is applied as above, but does not disclose a wireless interface circuit that is connected to the gas detection device and wirelessly communicable with an external device; and an access device that obtains, through wireless communication, data related to the resistance value of the metal-oxide layer in the gas detection device via the wireless interface circuit.
Stetter discloses a wireless interface circuit that is connected to the gas detection device [0011] and wirelessly communicable with an external device (communication hub: [0011]); and an access device (communication hub: [0011]) that obtains, through wireless communication [0011], data related to the resistance value of the metal-oxide layer (per the sensor of Muraoka: see above) in the gas detection device via the wireless interface circuit [0011].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Muraoka’s device to include a wireless interface circuit that is connected to the gas detection device and wirelessly communicable with an external device; and an access device that obtains, through wireless communication, data related to the resistance value of the metal-oxide layer in the gas detection device via the wireless interface circuit, as taught by Stetter.
Such a modification would enable and improve the collection of sensor data.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (U.S. Pub. 2017/0307557) in view of Homma et al. (U.S. Pub. 2017/0131227).

Regarding claim 15, Muraoka is applied as above, but does not disclose a fuel cell vehicle, comprising a passenger compartment; a gas tank compartment in which a hydrogen gas tank is placed; a fuel cell compartment in which a fuel cell is placed; and wherein the gas detection device is placed in at least one of the gas tank compartment or the fuel cell compartment.
Homma discloses a fuel cell vehicle [0078], comprising a passenger compartment [0078]; a gas tank compartment in which a hydrogen gas tank is placed [0078]; a fuel cell compartment in which a fuel cell is placed [0078]; and wherein the gas detection device is placed in at least one of the gas tank compartment or the fuel cell compartment [0078].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Muraoka’s device to be used in a fuel cell vehicle, comprising a passenger compartment; a gas tank compartment in which a hydrogen gas tank is placed; a fuel cell compartment in which a fuel cell is placed; and wherein the gas detection device is placed in at least one of the gas tank compartment or the fuel cell compartment, as taught by Homma. 
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 16/471,913 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of Application No. 16/471,913.

Regarding claim 1, Application No. 16/471,913 claims (claim 1):
A gas detection device, comprising: (claim 1)
a gas sensor; and (claim 1)
a drive circuit (power supply circuit) that applies a predetermined voltage to the gas sensor, wherein the gas sensor includes: (claim 1)
a first electrode; (claim 1)
a second electrode; (claim 1)
a metal-oxide layer that is disposed between the first electrode and the second electrode, and includes a bulk region and a local region surrounded by the bulk region, the local region having a degree of oxygen deficiency higher than a degree of oxygen deficiency of the bulk region; and (claim 1)
an insulating film that covers the first electrode, the second electrode, and the metal-oxide layer, and has an opening that exposes part of a main surface of the second electrode, (claim 1)
a resistance value of the metal-oxide layer decreases when the gas contacts the second electrode, the gas containing hydrogen atoms, (claim 1) 
when the resistance value of the metal-oxide layer falls outside a predetermined range (high-resistance state: claim 1) that is set within a range of resistance values of the metal-oxide layer before the gas contacts the second electrode (resetting: claim 1), the drive circuit applies the predetermined voltage between the first electrode and the second electrode to restore the resistance value back into the predetermined range (reset: claim 1).

Regarding claim 16, Application No. 16/471,913 claims (claim 18):
A hydrogen detection method using a gas sensor, the gas sensor including: (claim 18)
a first electrode; (claim 18)
a second electrode; (claim 18)
a metal-oxide layer that is disposed between the first electrode and the second electrode, and includes a bulk region and a local region surrounded by the bulk region, the local region having a degree of oxygen deficiency higher than a degree of oxygen deficiency of the bulk region; and (claim 18)
an insulating film that covers the first electrode, the second electrode, and the metal- oxide layer, and has an opening that exposes part of a main surface of the second electrode, the hydrogen detection method comprising: (claim 18)
detecting gas containing hydrogen atoms by detecting a decrease in a resistance value of the metal-oxide layer; (claim 18)
determining whether the resistance value of the metal-oxide layer falls outside a predetermined range that is set within a range of resistance values of the metal-oxide layer (i.e. resetting the resistance value: claim 18) before the gas contacts the second electrode, and 
when it is determined that the resistance value falls outside the predetermined range, applying a predetermined voltage between the first electrode and the second electrode to restore the resistance value of the metal-oxide layer back into the predetermined range. (reset: claim 18)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852